Citation Nr: 1124444	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  10-29 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for a left shoulder disability.  

2.  Entitlement to an initial higher (compensable) rating for a left little finger disability.  

3.  Entitlement to an initial higher (compensable) rating for left ear hearing loss.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The Veteran had verified active duty in the Army from January 2006 to June 2006 and from June 2007 to July 2008.  He also had additional service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and July 2009 RO rating decisions.  By way of the August 2008 decision, the RO granted service connection and a 10 percent rating for a left shoulder disability, effective July 10, 2008, and granted service connection and a noncompensable rating for a left little finger disability, effective July 10, 2008.  

By way of the July 2009 decision, the RO, in pertinent part, granted service connection and a noncompensable rating for left ear hearing loss, effective July 10, 2008.  


FINDINGS OF FACT

1.  The Veteran's left shoulder disability (chronic left shoulder strain with degenerative changes), including arthritis, involves the minor upper extremity and is manifested by no more than limitation of motion above the shoulder level without ankylosis.  

2.  The Veteran's left little finger disability (chronic left finger strain with degenerative changes), including arthritis, is manifested by some limitation of motion of the little finger and no ankylosis.  

3.  The Veteran's left ear hearing loss is manifested by auditory acuity Level I in the left ear.  The Veteran's right ear is not service-connected.  





CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5200, 5201 (2010).  

2.  The criteria for an initial higher (compensable) rating for a left little finger disability have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5230 (2010).  

3.  The criteria for an initial higher (compensable) rating for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim, including what subset of the necessary information or evidence, if any, the claimant is to provide and what subset of the necessary information or evidence VA will attempt to obtain.  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

Through July 2008 and February 2009 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or submit any further evidence in his possession that pertains to the claim.  The July 2008 and February 2009 letters (noted above) also advised the Veteran of how disability evaluations and effective dates are assigned, and of the type of evidence which impacts those determinations.  The case was last readjudicated in May 2010.  

Additionally, the Board notes that this appeal arises from the Veteran's disagreement with the initial ratings assigned following the awards of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet.App. 112 (2007).  Therefore, a remand for additional notification would serve no useful purpose.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the following: the Veteran's service treatment records; VA examination reports; and lay statements.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified of and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.   The Veteran last underwent VA examination involving the shoulder and hearing loss in March 2010.  The last examination involving the left small finger was in August 2008.  The record contains no indication that the disabilities have grown more severe since the last examinations.  There is no indication that there is additional evidence to obtain, there is no additional notice that should be provided, and there has been a complete review of all the evidence without prejudice to the Veteran.  As such, there is no indication that there is any prejudice to the Veteran by the order of the events in this case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file, which includes the following:  his contentions; service treatment records; VA examination reports; and lay statements.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  The Board interprets reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7. The Board will evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  The Court has held that in determining the present level of disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  In Fenderson v. West, 12 Vet.App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, from the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).  

When the requirements for a compensable rating of a diagnostic code are not shown, a 0 percent rating is assigned.  38 C.F.R. § 4.31.  

I.  Left Shoulder

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis).  Diagnostic Code 5010, traumatic arthritis, directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5010.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.  

For the minor arm, a 20 percent rating is assigned for both limitation of arm motion to shoulder level and for limitation of arm motion to midway between the side and shoulder level, and a maximum 30 percent rating is assigned for limitation of arm motion to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.

Standard range of motion of the shoulder is forward elevation (flexion) to 180 degrees, abduction to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.  

Ankylosis of the scapulohumeral articulation of the minor upper extremity is rated 20 percent when favorable (abduction to 60 degrees, can reach mouth and head); it is rated 30 percent when intermediate (between favorable and unfavorable); and it is rated 40 percent when unfavorable (abduction limited to 25 degrees from side).  
38 C.F.R. § 4.71a, Code 5200.  

An August 2008 VA general medical examination report noted that the Veteran reported that he had pain in the anterior aspect of his left shoulder from general wear and tear.  He indicated that the injury occurred on or about May 2008.  There was also a notation, however, that no specific injury was documented.  The Veteran stated that his left shoulder pain was constant and that there were no flare-ups.  It was noted that no incapacitating events had been diagnosed or treated by a medical provider.  The Veteran reported that his left shoulder pain did not radiate.  He stated that he had not lost time from work and that there was no impact on his employment.  The Veteran indicated that his strenuous routine and leisure activities were limited by pain.  He related that he had not been hospitalized or undergone surgery and that he treated his left shoulder disability with Ibuprofen with some relief and no side effects.  

The examiner reported that the Veteran was right hand dominant by virtue of his signature and statement.  The examiner stated that no scars, lesions, joint deformities, lymphadenopathy, edema, or pallor were noted.  The examiner indicated that the Veteran had point tenderness in the anterior aspect of the left shoulder, as well as crepitus with active and passive range of motion.  The examiner reported, as to range of motion of the Veteran's left shoulder, that forward flexion was from 0 to 160 degrees and that abduction was from 0 to 165 degrees.  The examiner stated that internal and external rotation were 90 degrees, respectively.  It was noted that all movements involved pain.  The examiner indicated that active and passive ranges of motion of the left shoulder were not additionally limited by pain, fatigue, incoordination, or repetitive use.  The examiner reported that the Veteran's muscle tone, bulk, and power were normal and that sensation was intact to all modalities.  The examiner indicated that the Veteran's deep tendon reflexes were symmetric and normactive with plantar flexor response, bilaterally.  The examiner stated that the Veteran's gait and station were normal and that he had a normal arm swing and pivot turn.  It was noted that an X-ray, as to the Veteran's left shoulder, demonstrated degenerative changes.  The diagnoses included chronic left shoulder strain with degenerative changes.  

The most recent March 2010 VA orthopedic examination report noted that the Veteran's service treatment records showed that he injured his left shoulder in Iraq.  The Veteran reported that his course since onset had been intermittent with remission.  He indicated that he was taking nonsteroidal anti-inflammatory drugs and that he would specifically take Ibuprofen twice per week.  He stated that his response to treatment had been fair with no side effects.  It was noted that the Veteran reported that he had not undergone surgery on his left shoulder.  The Veteran reported that he had a deformity because his muscle was less well-defined on the left than on the right.  He indicated that he had pain, stiffness, and weakness in his left shoulder.  He reported that there was no giving way, instability, or incoordination.  The Veteran related that he had decreased speed of joint motion as well as clicking.  It was noted that there were no episodes of dislocation or subluxation, as well as no locking episodes or episodes of effusion.  

The Veteran reported that he did have symptoms of inflammation in that he had warmth and tenderness.  He indicated that his left shoulder disability affected his motion of the joint and that he had severe flare-ups that occurred weekly and would last for one to two days.  The Veteran stated that the flare-ups were precipitated by activity such as lifting anything, shutting a car door, or reaching and lifting an object overhead.  He reported that the flare-ups were alleviated by rest and Ibuprofen.  It was noted that the effect of the flare-ups on limitation of motion or other functional impairment was severe.  The Veteran indicated that he had not undergone medical evaluation or treatment of his left shoulder since an August 2008 VA general medical examination.  The Veteran reported that he was currently employed full-time as a food retail manager.  He indicated that he had been in his current occupation for less than a year.  He stated that he had lost less than one week of time from work due to left shoulder pain.  

The examiner reported that the Veteran was right-handed.  The examiner indicated that there was no loss of a bone or part of a bone and that there were no recurrent left shoulder dislocations.  The examiner stated that there was no inflammatory arthritis.  The examiner related that there was crepitus, tenderness, instability, and guarding of movement of the Veteran's left shoulder.  It was noted that the Veteran reported that the anterolateral acromion was the point of maximum tenderness.  The examiner indicated that there was positive apprehension, positive impingement, and a negative drop.  As to range of active motion of the Veteran's left shoulder, the examiner reported that flexion was from 0 to 135 degrees and that abduction was from 0 to 130 degrees.  The examiner stated that internal rotation was from 0 to 40 degrees and that external rotation was from 0 to 65 degrees.  The examiner indicated that there was objective evidence of pain with active motion on the left side.  

The examiner reported that there was objective evidence of pain following repetitive motion and that there was additional limitation of motion after three repetitions.  It was noted that pain was the most important factor.  The examiner indicated that after repetitive motion, flexion of the Veteran's left shoulder was from 0 to 130 degrees and that abduction was from 0 to 125 degrees.  The examiner indicated that there was no joint ankylosis.  The examiner reported that an August 2008 X-ray, as to the Veteran's left shoulder, showed degenerative changes of the acromioclavicular joint, subchondral sclerosis of the glenoid, and calcification in the tendon versus exostosis.  The diagnosis was left shoulder strain with degenerative changes.  The examiner indicated that the Veteran's left shoulder disability had significant effects on his occupational activities due to problems with lifting and carrying, difficulty reaching, weakness or fatigue, decreased strength, and (upper) extremity pain.  The examiner reported that the Veteran's resulting work problem was increased absenteeism.  The examiner indicated that the effects of the Veteran's left shoulder disability on his usual daily activities ranged from severe to none.  

Based on the medical evidence, the Board finds that the veteran's service-connected left shoulder disability is not more than 10 percent disabling.  The most recent March 2010 VA orthopedic examination report indicated, as to active range of motion of the Veteran's left shoulder, that abduction was from 0 to 130 degrees.  The examiner reported that there was objective evidence of pain following repetitive motion and that there was additional limitation of motion after three repetitions.  The examiner indicated that after repetitive motion, abduction of the Veteran's left shoulder was from 0 to 125 degrees.  At a prior August 2008 VA general medical examination, the Veteran was noted to have abduction from 0 to 165 degrees.  The examiner, at that time, reported that all movements involved pain and that active and passive motion of the Veteran's left shoulder was not additionally limited by pain, fatigue, incoordination, or repetitive use.  The Board observes that the level of limitation of motion shown above demonstrates that the Veteran is able to raise the left (minor) arm above the shoulder level, which would be rated 0 percent if strictly rated under Diagnostic Code 5201, although the presence of arthritis with some limitation of motion warrants a 10 percent rating under arthritis Diagnostic Codes 5003 and 5010.  Even considering the effects of pain on use of the left shoulder, the left arm can be raised above the shoulder level.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 2002 (1995).  Additionally, there is no ankylosis as required for a higher rating under Diagnostic Code 5200.  

Other Diagnostic Codes of 38 C.F.R. § 4.71a, also do not permit a rating greater than 10 percent for the right shoulder disability.  Diagnostic Code 5202 provides a rating of 20 percent for recurrent dislocation of the scapulohumeral joint of the minor shoulder, which the Veteran does not have.  The maximum rating under Diagnostic Code 5203 for impairment of the clavicle or scapula is 20 percent, which the Veteran also does not have.  Furthermore, the evidence does not show ankylosis of the left shoulder, therefore the criteria for rating ankylosis of the shoulder are not applicable.  

This is an initial rating case.  The Board finds that there are no distinct periods of time, since the effective date of service connection, during which the Veteran's left shoulder disability has been more than 10 percent disabling.  Thus "staged ratings" greater than 10 percent are not warranted for any period of time since the effective date of service connection.  Fenderson, supra.  

The Board has also considered whether the record raises the matter of extraschedular ratings under 38 C.F.R. § 3.321(b)(1).  The evidence does not reflect that the Veteran's left shoulder disability, alone, has caused marked interference with employment (i.e., beyond that already contemplated in the assigned rating), or necessitated frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  In fact, the Veteran is presently working full-time.  While the examiner indicated that the shoulder disorder had significant effects on the Veteran's occupational activities, and sometimes caused absenteeism, this degree of occupational impact does not amount to "marked"
 interference with employment such as to render the application of the regular schedular standards impracticable.   Based on the foregoing, the Board finds that referral for consideration of assignment of extra-schedular ratings is not warranted.  38 C.F.R. § 3.3219(b)(1).  

The weight of the evidence demonstrates that the Veteran's left shoulder disability is no more than 10 percent disabling.  As the preponderance of the evidence is against the claim for an increased rating for this disability, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.  Left Little Finger

The diagnostic codes pertaining to impairment of the hand and fingers apply different disability ratings based upon whether the major or minor arm is affected. 38 C.F.R. § 4.71a, Diagnostic Codes 5213 through 5230.  The diagnostic code applicable in this case, however, Diagnostic Codes 5230, pertains to limitation of motion of the ring or little finger and applies the same ratings for both the minor and major hand.  

The Veteran's left little finger is rated noncompensably disabling under Diagnostic Code 5230, which provides for a maximum 0 percent (noncompensable) rating for any limitation of motion of the ring or little finger.  38 C.F.R. § 4.71a, Diagnostic Code 5230.  

The most recent August 2008 VA general medical examination report noted that the Veteran reported that he had pain in the proximal interphalangeal joint of the left little finger and that the pains was sustained during leisure activities.  The Veteran indicated that his left little finger pain was constant and that there were no flare-ups.  It was noted that no incapacitating events had been diagnosed or treated by a medical provider.  The Veteran stated that his little finger pain did not radiate.  He remarked that he had not lost time from work and that there was no impact on his employment.  The Veteran indicated that his strenuous routine and leisure activities were limited by pain.  He related that he had not been hospitalized or undergone surgery and that he treated his left little finger disability with Ibuprofen with some relief and no side effects

The examiner reported that the Veteran was right hand dominant.  The examiner indicated that the Veteran had minimal tenderness of the left fifth digit proximal interphalangeal joint.  The examiner stated that range of motion was from 0 to 100 degrees without pain with passive range of motion.  The examiner reported that there was pain in the left fifth digit proximal interphalangeal joint with forming a grip, as well as under tension or load.  It was noted that muscle tone, bulk, and power were normal and that sensation was intact to all modalities.  The examiner indicated that active and passive range of motion of the left little finger was not additionally limited by pain, fatigue, incoordination, or repetitive use.  The examiner stated that an X-ray, as to the Veteran's left little finger, demonstrated an early degenerative change.  The diagnoses included chronic left little finger strain with degenerative change.  

A March 2010 VA orthopedic examination report did not refer to the Veteran's service-connected left little finger disability.  

Based on the medical evidence, the Board finds that the Veteran's service-connected left little finger disability is no more than 0 percent (noncompensable) disabling.  As noted above, the Veteran's left little finger disability is rated under Diagnostic Code 5230, which provides that a noncompensable evaluation is the maximum evaluation available for any limitation of motion of the little finger.  Thus, Diagnostic Code 5230 may not serve as a basis for the assignment of a compensable rating.  

In this case, ankylosis of the left little finger has not been diagnosed.  Even if it had been diagnosed, however, the highest maximum rating under the code pertaining to ankylosis of the ring finger is 0 percent.  Thus, the rating criteria pertaining to ankylosis cannot serve as the basis for an increased rating in this case.  38 C.F.R. § 4.71a, DC 5227.  Additionally, amputation of his little finger is not shown, thus evaluation under Diagnostic Code 5155 is not warranted.  There is also no evidence that the Veteran's service-connected left little finger disability results in limitation of motion of other digits or interference with overall function of the hand.  The most recent August 2008 VA general medical examination report solely noted that there was pain with left fifth digit proximal interphalangeal joint with forming a grip, as well as under tension or load.  

A compensable evaluation under Diagnostic Codes 5003 or 5010 is also not warranted.  Under Diagnostic Code 5003 or 5010, degenerative arthritis of a major joint may be rated under the criteria for limitation of motion of the affected joint.  38 C.F.R. § 4.71a, DCs 5003, 5010.  The code pertaining to limitation of motion of the little finger, however, specifically provides that all limitation of motion, no matter how severe, is noncompensable.  38 C.F.R. § 4.71a, Diagnostic Code 5230.  Neither is a rating warranted under Diagnostic Codes 5003 or 5010 alone.  The Board notes that there is X-ray evidence of arthritis.  The Board observes, however, that the Veteran's service-connected left little finger disability involves only one minor joint (the little finger).  38 C.F.R. §§ 4.45(f) 4.71a, DCs 5003, 5010; (a 10 percent rating is warranted under DC 5003 only where there is involvement of a group of minor joints and such ratings could not be combined with other compensable ratings for arthritis).  

The Board notes that 38 C.F.R. §§ 4.40, 4.45, allow for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995). Additionally, 38 C.F.R. § 4.45 provides that consideration should also be given to weakened movement, excess fatigability and incoordination.  While there were complaints of pain, as noted above, the record reflects range of motion from 0 to 100 degrees.  There is no indication that the Veteran had additional limitation due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  More importantly, the diagnostic code pertaining to limitation of motion of the left little finger provides that any limitation of motion is noncompensable.  38 C.F.R. § 4.71a, Diagnostic Code 5230.  

In addition, the Veteran's left little finger disability is rated at the maximum schedular evaluation under Diagnostic Code 5230 and consideration of functional loss due to pain is not required.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997). Even accepting that the Veteran may have some residual pain, the rating schedule does not require a separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Thus, a higher evaluation based on functional loss due to pain is not warranted.  

This is an initial rating case.  The Board finds that there are no distinct periods of time, since the effective date of service connection, during which the Veteran's left little finger disability has been more than 0 percent (noncompensable) disabling.  Thus "staged ratings" greater than 0 percent are not warranted for any period of time since the effective date of service connection.  Fenderson, supra.  

The Board has also considered whether the record raises the matter of extraschedular ratings under 38 C.F.R. § 3.321(b)(1) (2008).  The evidence does not reflect that the Veteran's left little finger disability, alone, has caused marked interference with employment (i.e., beyond that already contemplated in the assigned rating), or necessitated frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  In fact, the Veteran is presently working full-time.  Based on the foregoing, the Board finds that referral for consideration of assignment of extra-schedular ratings is not warranted.  38 C.F.R. § 3.3219(b)(1).  

As the preponderance of the evidence is against the claim for a higher (compensable) rating for a left little finger disability, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.  Bilateral Hearing Loss

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results. Lendenmann v. Principi, 3 Vet. App. 345(1992).  

Evaluations of bilateral defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85.  

A regulation, 38 C.F.R. § 4.86, also provides an alternative method for rating exceptional patterns of hearing impairment.  Such regulation provides:

(a) When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  

The Board notes the Veteran's test results do not meet the numerical criteria for a rating under 38 C.F.R. § 4.86.  In this regard, his pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are not 55 decibels or more, nor are the average pure tone thresholds 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, in either ear.  Thus, application of 38 C.F.R. § 4.86 is not warranted, and his left ear hearing loss is to be rated by the usual method.  

If impaired hearing is service-connected in only one ear, in order to determine the percent evaluation from Table VII, the non-service-connected ear will be assigned a Roman numeral designation for impairment of level I.  38 C.F.R. § 4.85(f).  In this case, the veteran's right ear is not service- connected.  Therefore his right ear will be assigned a designation of level I.  

The RO has assigned a noncompensable (0 percent) rating for left ear hearing loss, effective July 10, 2008.  

A March 2009 VA audiological examination report noted that pure tone thresholds in the Veteran's left ear were 15, 20, 40, and 45 decibels at 1000, 2000, 3000, and 4000 Hertz.  The average pure tone threshold in the Veteran's left ear was 30 decibels and the speech recognition ability, using the Maryland CNC Test, was 100 percent.  The diagnosis was sensorineural hearing loss in the left ear only.  

An April 2009 VA ear disease examination report indicated that the Veteran's recent March 2009 VA audiological examination report showed a left high frequency hearing loss with a pattern more compatible with noise exposure.  The examiner noted that the Veteran's discrimination was good, bilaterally.  The examiner commented that the Veteran's left ear hearing loss was undoubtedly from noise exposure.  The examiner discussed the Veteran's medical records and indicated that he was unable to determine if his hearing loss was present prior to his induction into military service.  

The most recent March 2010 VA audiological examination report noted that pure tone thresholds in the Veteran's left ear were 15, 20, 40 and 50 decibels at 1000, 2000, 3000, and 4000 Hertz.  The average pure tone threshold in the Veteran's left ear was 31 decibels and the speech recognition ability, using the Maryland CNC Test, was 98 percent.  The diagnoses included left ear sensorineural hearing loss, normal to moderate.  

The Board observes that the March 2009 VA audiological examination report rendered a decibel average and a speech discrimination score that correlate to auditory acuity Level I in the left ear under Table VI of 38 C.F.R. § 38 C.F.R. § 4.85.  Because the Veteran's right ear is not service-connected, his right ear is designated with auditory acuity Level I.  Using Table VII of 38 C.F.R. § 4.85, the results warrant a 0 percent (noncompensable) rating under Diagnostic Code 6100.  

The Board observes that the most recent March 2010 VA audiological examination report rendered a decibel average and a speech discrimination score that also correlate to auditory acuity Level I in the left ear under Table VI of 38 C.F.R. § 38 C.F.R. § 4.85.  Because the Veteran's right ear is not service-connected, his right ear is designated with auditory acuity Level I.  Using Table VII of 38 C.F.R. § 4.85, the results also warrant a 0 percent (noncompensable) rating under Diagnostic Code 6100.  

Based on the reports during the period of the appeal, none of the Veteran's hearing tests support findings that would warrant more than the assigned 0 percent (noncompensable) rating.  

This is an initial rating case, on appeal from the decision granting service connection.  The Board finds that there are no distinct periods of time, since the effective date of service connection, during which the Veteran's left ear hearing loss has been more than 0 percent disabling.  Thus "staged ratings" greater than a 0 percent rating are not warranted for any period of time since the effective date of service connection.  Fenderson, supra.  

The Board is sympathetic to the Veteran's contentions regarding the severity of his service-connected left ear hearing loss.  The Board notes, however, that applying the rating criteria to the audiological test results does not warrant a higher (compensable) rating.  The use of hearing aids does not affect the Veteran's rating, as hearing tests are conducted without hearing aids.  38 C.F.R. § 4.85(a).  

The Board has also considered whether the record raises the matter of extraschedular ratings under 38 C.F.R. § 3.321(b)(1).  The evidence does not reflect, however, that the Veteran's left ear hearing loss, alone, has caused marked interference with employment (i.e., beyond that already contemplated in the assigned ratings), or necessitated frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Based on the foregoing, the Board finds that referral for consideration of assignment of extra-schedular ratings is not warranted. 38 C.F.R. § 3.3219(b)(1).

As the preponderance of the evidence is against the claim for a compensable rating, the benefit-of-the-doubt rule does not apply, and the Board must deny the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial rating higher than 10 percent for a left shoulder disability is denied.  

An initial higher (compensable) rating for a left little finger disability is denied.  

An initial higher (compensable) rating for left ear hearing loss is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


